DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/30/2019 and the Remarks and Amendments filed on 7/11/2022. Acknowledgement is made with respect to a claim of priority to Japanese Application JP2020-016010 filed on 2/3/2020 and PCT Application PCT/JP2020/036328 filed on 9/25/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, in the preamble, recites the limitation “the at least one processor executing” (emphasis added). It is unclear how a processor merely performs “executing” of the “performing”, “computing”, “training”, “computing”, and “predicting” steps of claim 1.  It is recommended to include something in the preamble that positively recites the executing of instructions stored in memory or a non-transitory computer-readable medium.  

Claim 1 further recites the limitation “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”.  This limitation is unclear.  It is not readily ascertainable from the claim language or specification as to what it means to train “machine learning”.  Does this mean to train a machine learning model or something else?  For examination purposes, this limitation will be interpreted to mean “training at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”.  Appropriate correction is required.  

Independent claims 12 and 13 contain the same indefiniteness issues as claim 1, and are rejected under 35 USC § 112(b) using the same rationale as claim 1.  Dependent claims 2-11 are indefinite under 35 USC § 112(b) by virtue of their dependency on indefinite claim 1.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se.

Claim 13 is directed to “an analysis program” which causes a processor to perform certain actions. There is no recitation of structure in the claim. This claim is a computer program per se because it is claimed as a product without any structural recitations. See MPEP § 2106.03(I). Thus the claimed invention encompasses software per se which is not a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter (see MPEP 2106.03).

Claims 1-13 are further rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a device; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
using multiple algorithms so that a first loss function set for a prescribed problem has a reduced value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using algorithms to reduce a value for a loss function set.
for each one of the multiple algorithms, computing first shape information representing a global shape of the first loss function and a performance of the prescribed learning model . . .  the first shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing shape or loss information for each of the algorithms.
computing second shape information representing a global shape of the second loss function: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing or obtaining shape information for a second loss function for a new or second problem set, resulting in a reduced value.
predicting, for each of the multiple algorithms, a performance of the prescribed learning model . . . using a predictive model . . . using the first shape information and the performance of the prescribed learning model for each of the multiple algorithms as learning data so that the second loss function has a reduced value on the basis of the second shape information: Under its broadest reasonable interpretation in light of the specification, his limitation encompasses the mental process of predicting the performance of a learning model using information so that a value is reduced, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning”, and “a processor”.  The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional element of “a processor” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional element of “a processor” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “reducing the value of the first loss function using the multiple algorithms including one or more hyper parameters and adjusting the one or more hyper parameters using multiple optimization algorithms, and  . . .  computing, for each of the evaluation algorithms, the first shape information representing the global shape of the first loss function and the performance of the learning model”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of reducing the value of a loss function and computing shape or loss information.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “performing the machine learning by the prescribed learning model” and “on the basis of the machine learning” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “producing the predictive model . . . using the learning data”.  Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, these limitations encompass the mental process of producing a predictive model using learning data, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “by supervised learning” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “setting multiple initial values for a parameters of the learning model and performs . . . learning in parallel by the prescribed learning model using the multiple algorithms so that the first loss function has a reduced value”.  Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, these limitations encompass the mental processes of setting values and learning in parallel using multiple algorithms, which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.  The claim further recites “computing in parallel, for each of the algorithms, the first shape information and the performance of the learning model”. Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, these limitations encompass the mathematical concepts of computing shape or loss information and performance of a model.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “performing machine learning” and “on the basis of machine learning” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the learning model comprises a model using a neural network”.  This limitation does not negate the nature of the underlying mathematical concepts and mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein the learning model comprises a model using a neural network” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an algorithm which updates a parameter of the neural network by error back propagation”. Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, this limitation encompasses the mathematical concepts of updating a parameter of a neural network by error back propagation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the prescribed problem and the new problem include a problem which at least classifies, produces, or reduces error in evaluating at least one of image data, series data, and text data”.  Under its broadest reasonable interpretation in light of the specification this limitation encompasses the mental processes of classifying, producing, or optimizing data, which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the multiple algorithms include an algorithm which updates a parameter of the learning model by a quantum gate type or quantum annealing type quantum computer”.  Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, this limitation encompasses the mental processes of updating a parameter of a learning model, which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “processing learning data to be used for the machine learning using multiple preprocessing algorithms including one or more hyper parameters, reduces the value of the first loss function using the multiple algorithms, adjusts the one or more hyper parameters using multiple evaluation algorithms to reduce the value of the first loss funcrtion”.  Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, these limitations encompass the mental processes of preprocessing data, reducing values of a loss function, optimizing hyperparameters using algorithms, and performing machine learning.  The claim further recites “computing, for each of the multiple preprocessing algorithms, the first shape information representing the global shape of the first loss function and the performance of the learning model  . . .  using the preprocessed learning data”. Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, these limitations encompass the mathematical concepts of computing shape or loss information and performance of a model.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “performs machine learning by the prescribed learning model using the preprocessed learning data” and “on the basis of machine learning” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an algorithm which classifies the learning data using unsupervised learning and preprocesses the learning data according to the classification”. Under its broadest reasonable interpretation in light of the specification, and in view of the 112b indefiniteness rejection above, this limitation encompasses the mathematical concepts of classifying and preprocessing data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein one or more hypermeters included in the multiple algorithms and one or more hyper parameters included in the multiple preprocessing algorithms are adjustably displayed, and the performance of the learning model is displayed for each of the multiple algorithms and the multiple preprocessing algorithm”.  These limitations do not negate the nature of the underlying mathematical concepts and mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “wherein one or more hypermeters included in the multiple algorithms and one or more hyper parameters included in the multiple preprocessing algorithms are adjustably displayed, and the performance of the learning model is displayed for each of the multiple algorithms and the multiple preprocessing algorithm”, which amount to insignificant extra solution activity in the form of displaying or printing data, which is well-understood, conventional, routine activity (see MPEP § 2106.05(g); “Printing or downloading generated menus”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
using multiple algorithms so that a first loss function set for a prescribed problem has a reduced value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using algorithms to reduce a value for a loss function set.
for each one of the multiple algorithms, computing first shape information representing a global shape of the first loss function and a performance of the prescribed learning model . . .  the first shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing shape or loss information for each of the algorithms.
computing second shape information representing a global shape of the second loss function: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing or obtaining shape information for a second loss function for a new or second problem set, resulting in a reduced value.
predicting, for each of the multiple algorithms, a performance of the prescribed learning model . . . using a predictive model . . . using the first shape information and the performance of the prescribed learning model for each of the multiple algorithms as learning data so that the second loss function has a reduced value on the basis of the second shape information: Under its broadest reasonable interpretation in light of the specification, his limitation encompasses the mental process of predicting the performance of a learning model using information so that a value is reduced, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning”, “an analysis device” and “a processor”.  The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “an analysis device” and “a processor” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). T The additional elements of “an analysis device” and “a processor” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 13
Step 1:  The claim recites an analysis program, which is directed towards non-statutory subject matter in the form of software per se as discussed above. If the claim were revised to be directed towards statutory subject matter, for the sake as argument, it would likely be directed to the statutory category of a manufacture, and the 101 analysis would proceed as follows.
Step 2A Prong 1:  The claim recites, inter alia:
using multiple algorithms so that a first loss function set for a prescribed problem has a reduced value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using algorithms to reduce a value for a loss function set.
for each one of the multiple algorithms, computing first shape information representing a global shape of the first loss function and a performance of the prescribed learning model . . .  the first shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing shape or loss information for each of the algorithms.
computing second shape information representing a global shape of the second loss function: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing or obtaining shape information for a second loss function for a new or second problem set, resulting in a reduced value.
predicting, for each of the multiple algorithms, a performance of the prescribed learning model . . . using a predictive model . . . using the first shape information and the performance of the prescribed learning model for each of the multiple algorithms as learning data so that the second loss function has a reduced value on the basis of the second shape information: Under its broadest reasonable interpretation in light of the specification, his limitation encompasses the mental process of predicting the performance of a learning model using information so that a value is reduced, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning”, “an analysis device”, and “a processor”.  The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “an analysis device” and “a processor” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception The additional elements of “performing machine learning by a prescribed learning model”, “the prescribed learning model using a neural network”, “by performing the machine learning using the each one of the multiple algorithms”, “training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value”, “by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem”, “when machine learning by the learning model is performed”, “produced by supervised learning” are described at such a high level without any sufficient detail such that these elements of the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “an analysis device” and “a processor” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. § 103 as being obvious over Januschowski et al. (US 11120361 B1, hereinafter “Janus”) in view of Thornton et al. (Thornton et al., “Auto-WEKA: Combined Selection and Hyperparameter Optimization of Classification Algorithms”, 2013, KDD 2013, pp. 847-855, hereinafter “Thornton”), Tanaka (US 20200410325 A1, hereinafter “Tanaka”), and Gonzalez et al. (US 20210089832 A1, hereinafter “Gonzalez”).

Regarding claim 1, Janus discloses [a]n analysis device comprising: (Figure 21; the figure discloses a computing device 9000 that is used for an analysis)
performing machine learning by a prescribed learning model using multiple algorithms so that a first loss function set for a prescribed problem has a reduced value, the prescribed model utilizing a neural network; (Column 6, Lines 19-42; “In some embodiments, one or more computing devices of a machine learning service may receive or obtain a specification of a first optimization problem pertaining to a data set comprising respective time series observations of a plurality of items . . . The optimization problem specification may include, among other elements in various embodiments, respective evaluators or evaluation functions for (a) a loss function or objective function to be optimized, where the loss function is expressed at least in part in terms of the item-specific and/or shared parameters, and (b) zero or more regularizers for the optimization. In one embodiment, for example, respective indications of a local or item-specific regularizer, as well as a shared regularizer applicable to multiple items, may be provided in the problem specification together with the corresponding evaluators. In some embodiments, a formula to be used for the loss function, or a name of a loss function, may be provided or indicated in the problem specification, and the machine learning service may identify a technique or method to be used to evaluate the loss function for individual items” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, a learning unit or computing device that performs machine learning by a prescribed model or learning model using multiple algorithms or evaluation functions so that a first loss function or objective function has a reduced value or is optimized; and Column 22, Lines 59-62; “The concrete problem specification may indicate respective evaluators for a loss function, a local regularizer and/or a shared regularizer in at least some embodiments.”, which discloses the multiple algorithms or evaluators; and Column 10, Lines 34-39; “In one embodiment, the problem specification may indicate various aspects of a neural network model (e.g., the number of nodes at various layers of the model, the details of the artificial neurons and their interconnections, and so on) to be used to evaluate the loss function”, which discloses that the prescribed model uses a neural network)
for each one of the multiple algorithms, computing first shape information representing a global shape of the first loss function and a performance of the prescribed learning model by performing the machine learning using each of the multiple algorithms, the first shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model; (Column 6, Lines 19-42; “In some embodiments, one or more computing devices of a machine learning service may receive or obtain a specification of a first optimization problem pertaining to a data set comprising respective time series observations of a plurality of items . . . The optimization problem specification may include, among other elements in various embodiments, respective evaluators or evaluation functions for (a) a loss function or objective function to be optimized, where the loss function is expressed at least in part in terms of the item-specific and/or shared parameters” (emphasis added), which discloses computing a first shape information (evaluators) of a first loss function or objective function and the performance of the learning model (determined through the evaluator) on the basis of machine learning through a machine learning service; and Column 10, Lines 23-53; “ In at least some embodiments, specifications of optimization problems may be submitted to the machine learning service 110 via programmatic interfaces 197 by service clients 198. Parameter sets associated with various items of a data set may comprise item-specific parameters as well as shared/global parameters. An optimization problem specification may indicate a loss function or objective function expressed in terms of the item-specific and/or shared parameters, and in some cases one or more regularizers for the optimization. Program code to evaluate the loss function and/or regularizers may be included in the problem specification in various embodiments. In one embodiment, the problem specification may indicate various aspects of a neural network model (e.g., the number of nodes at various layers of the model, the details of the artificial neurons and their interconnections, and so on) to be used to evaluate the loss function. The machine learning service 110 may identify a global-local optimization algorithm to be used to select values of at least some parameters using the loss function and the regularizers (if regularizers are indicated in the problem specification) in some embodiments. In one embodiment, a client 198 may specify the particular global-local algorithm(s) to be used. In other embodiments, the service may select the global-local algorithm(s) automatically without additional client guidance, or propose a recommended algorithm to the client. In at least one embodiment, a nested global-local algorithm may be identified for a given optimization problem, in which loss minimization operations for one or more item-specific parameters are nested within a loss minimization operation for one or more shared parameters” (emphasis added))
a new problem (Column 28, Lines 17-24; “For example, based on an evaluation of the quality of the prediction results obtained using one approach towards training set routing and/or based on other factors such as training-related resource usage measurements, the machine learning service may generate one or more routing directives for a different training specification to be used for a different forecasting problem or a different data set in one embodiment.”, which discloses, under a broadest reasonable interpretation of the claim language, that a new or different forecasting problem is addressed with the machine learning service of Janus).
Janus fails to explicitly disclose but Thornton discloses predicting, for each of the multiple algorithms, a performance of the prescribed learning model when machine learning by the prescribed learning model is performed using a predictive model . . .  using the first shape information and the performance of the prescribed learning model for each of the multiple algorithms as learning data so that the second loss function has a reduced value on the basis of the second shape information (Page 848, §2.1; “Given a set of learning algorithms A and a limited amount of training data D = {(x1, y1), . . . ,(xn, yn)}, the goal of model selection is to determine the algorithm A ∗ ∈ A with optimal generalization performance. Generalization performance is estimated by splitting D into disjoint training and validation sets D (i) train and D (i) valid, learning functions fi by applying A ∗ to D (i) train, and evaluating the predictive performance of these functions on D (i) valid . . . where L(A, D (i) train, D (i) valid) is the loss (here: misclassification rate) achieved by A when trained on D (i) train and evaluated on D (i) valid” (emphasis added), which discloses, under a BRI and in view of the 112b indefiniteness rejection above, predicting the performance of each of multiple ML algorithms using shape or loss information and the performance of the learning model as learning or training data to reduce the second loss function; and Page 848, Algorithm 1;  the algorithm discloses, under a broadest reasonable interpretation of the claim language, predicting the performance of the learning model using first shape information (loss information at line 1) and using learning/training data to reduce loss of the second loss function at line 4 and 8).
Janus and Thornton are analogous art because both are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the predicting of model performance of Thornton with the device of Janus to yield the predictable result of a predicting unit which predicts, for each of the multiple algorithms, the performance of the learning model when machine learning by the learning model is performed using a predictive model . . .  using the first shape information and the performance of the learning model as learning data so that the second loss function has a reduced value on the basis of the second shape information. The motivation for doing so would be to identify machine learning algorithms and hyperparameter settings appropriate to user-specified applications (Thornton; Abstract).
Janus fails to explicitly disclose but Tanaka discloses produced by supervised learning ([0045]; “In the case of updating the parameters θ of the prediction model 10 using supervised learning, a negative logarithmic likelihood Loss.sub.s1 of the correct text with respect to all pieces of training data (labeled data) is used as the loss function, and the parameters θ are sequentially updated in such a way that the loss function becomes smaller”, which discloses producing a prediction model using supervised learning).
Janus, Thornton, and Tanaka are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the supervised learning of Tanaka with the device and loss information of Janus and the predictive model performance of Thornton to yield the predictable result of a predicting unit which predicts, for each of the multiple algorithms, the performance of the learning model when machine learning by the learning model is performed using a predictive model produced by supervised learning using the first shape information and the performance of the learning model as learning data so that the second loss function has a reduced value on the basis of the second shape information. The motivation for doing so would be to minimize loss in a predictive model’s performance (Tanaka; [0045]).
Janus fails to explicitly disclose but Gonzalez discloses training machine learning using at least one of the multiple algorithms so that a second loss function set for a [[new]] problem has a reduced value ([0038]; “Each candidate evaluation builds a TaylorGLO loss function from the candidate parameter vector, and then trains a neural network using this loss function. The training can either go to completion, for less noisy fitness estimates, or can train partially, to reduce computation costs”, which discloses the training of a machine learning model using at least one of the multiple algorithms so that a second loss function set (a TaylorGLO loss function) has a reduced value to reduce computation costs; and [0012]; “at least partially training the model on a training data set related to the particular problem using each of the first candidate loss functions . . . for multiple generations to optimize the loss function for the model solving the particular problem, including replacing the initial mean vector solution with a new mean vector solution derived from a ranked first candidate loss function in accordance with fitness value”, which again discloses training the ML models using at least on ML algorithm such as a neural network so that a second loss function set or candidate loss function has a reduced or optimized value; and 
computing second shape information representing a global shape of the second loss function by performing the machine learning for the [[new]] problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the [[new]] problem (Figure 5 and [0060]; “In addition, TaylorGLO loss functions also result in more robust trained models. Using a recent visualization technique  . . . FIG. 5 provides such a visualization on an AllCNN-C model. The TaylorGLO loss function results in a flatter, lower basin. This result suggests that the model is more robust, i.e. its performance is less sensitive to small perturbations in the weight space, and it also generalizes better”, which discloses, and in view of figure 5, computing or creating a visualization of second shape information representing a global shape (depicted as a curve in the figure) of the second loss function (either the cross-entropy loss or the TaylorGLO loss) by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters such as perturbed weights included in the prescribed learning model for the new problem; and [0038]; “Such candidates are then each evaluated independently and concurrently. Each candidate evaluation builds a TaylorGLO loss function from the candidate parameter vector, and then trains a neural network using this loss function”, which discloses performing the machine learning or training).
Janus, Thornton, Tanaka, and Gonzalez are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the second loss and second shape information of Gonzalez with the device and new problem of Janus and the predictive model performance of Thornton to yield the predictable result of training machine learning using at least one of the multiple algorithms so that a second loss function set for a new problem has a reduced value and computing second shape information representing a global shape of the second loss function by performing the machine learning for the new problem, the second shape information being a shape represented on the basis of values of a function with respect to a plurality of parameters included in the prescribed learning model for the new problem. The motivation for doing so would be to provide for improved, automated loss-function discovery and optimization (Gonzalez; [0010]).


	Regarding claim 12, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claim 13, it is a program claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claim 2, the rejection of claim 1 is incorporated and Janus further discloses wherein the performing the machine learning by the prescribed learning model by reducing the value of the first loss function using the multiple algorithms including one or more hyper parameters and adjusting the one or more hyper parameters using multiple evaluation algorithms to reduce the value of the first loss function, and (Column 23, Lines 33-37; “Predictions for future time series elements for different items may be generated using the optimized values of the parameters, e.g., in response to various specific forecast requests indicating the items and forecast target periods (element 1216) in some embodiments”; and Column 11, Lines 11-20; “The algorithm may be run using the execution platforms and the functions supported by the execution context in various embodiments, and an optimized set of parameters (e.g., including item-specific and/or shared parameters) for the items indicated in the optimization problem specification may be determined. The optimized parameters may be used to generate probabilistic forecasts or predictions for future values of the time series corresponding to one or more items in various embodiments” (emphasis added))
computing, for each of the evaluation algorithms, the first shape information representing the global shape of the first loss function and the performance of the learning model on the basis of the machine learning (Column 16, Lines 9-17; “In one embodiment, in one type of iteration, the loss function indicated in (2) may be (partially) minimized with respect to values for w while keeping v.sub.i fixed. In the second type of iteration, for all i, the loss function indicated in (2) may be minimized with respect to v.sub.i while keeping w fixed. This second type of iteration involving finding optimal; values of local or item-specific parameters may be performed independently and in parallel for individual items in at least some embodiments” (emphasis added) , the loss function information being the shape information; and Column 6, Lines 19-42; “In some embodiments, one or more computing devices of a machine learning service may receive or obtain a specification of a first optimization problem pertaining to a data set comprising respective time series observations of a plurality of items . . . The optimization problem specification may include, among other elements in various embodiments, respective evaluators or evaluation functions for (a) a loss function or objective function to be optimized, where the loss function is expressed at least in part in terms of the item-specific and/or shared parameters” (emphasis added), which discloses, in view of the 112b indefiniteness rejection above, computing a first shape information (evaluators) of a first loss function or objective function and the performance of the learning model (determined through the evaluator) on the basis of machine learning through a machine learning service).

Regarding claim 3, the rejection of claim 1 is incorporated and Janus fails to explicitly disclose but Tanaka discloses producing the predictive model by supervised learning using the learning data ([0045]; “In the case of updating the parameters θ of the prediction model 10 using supervised learning, a negative logarithmic likelihood Loss.sub.s1 of the correct text with respect to all pieces of training data (labeled data) is used as the loss function, and the parameters θ are sequentially updated in such a way that the loss function becomes smaller”, which discloses producing a prediction model using supervised learning; and [0020]).
The motivation to combine Janus, Thornton, and Tanaka is the same as discussed above with respect to claim 1.

Regarding claim 4, the rejection of claim 1 is incorporated and Janus further discloses setting multiple initial values for a parameter of the learning model and performing machine learning in parallel by the prescribed learning model using the multiple algorithms so that the first loss function has a reduced value, and the computing in parallel, for each of the algorithms, the first shape information and the performance of the learning model on the basis of the machine learning. (Column 16, Lines 9-17; “In one embodiment, in one type of iteration, the loss function indicated in (2) may be (partially) minimized with respect to values for w while keeping v.sub.i fixed. In the second type of iteration, for all i, the loss function indicated in (2) may be minimized with respect to v.sub.i while keeping w fixed. This second type of iteration involving finding optimal; values of local or item-specific parameters may be performed independently and in parallel for individual items in at least some embodiments” (emphasis added); and Column 28, Lines 36-48; “In at least some embodiments in which multiple learning algorithms are to be trained based on specifications of the kind discussed above, individual learning algorithms may be trained in parallel. Thus, for example, the machine learning service may schedule the training of one learner on one platform using a first subset of the input data, and the training of another learner on a second platform using a second subset of the input data, such that the training times of the two algorithms overlap at least partly. Similarly, with respect to predictions, multiple trained algorithms may be run in parallel (e.g., on different execution platforms) to generate the aggregated forecasts indicated in the prediction specifications in at least some embodiments” (emphasis added)).

Regarding claim 5, the rejection of claim 1 is incorporated and Janus further discloses wherein the learning model comprises a model using a neural network (Column 10, Lines 34-39; “In one embodiment, the problem specification may indicate various aspects of a neural network model (e.g., the number of nodes at various layers of the model, the details of the artificial neurons and their interconnections, and so on) to be used to evaluate the loss function”).

Regarding claim 6, the rejection of claims 1 and 5 are incorporated and Janus further discloses wherein the multiple algorithms include an algorithm which updates a parameter of the neural network by error back propagation (Column 21, Lines 17-22; “In at least some embodiments, item-specific or local parameters v.sub.i may be minimized, e.g., in parallel iterations 1026 performed on the PNs, while the shared global parameters w may be updated using batch gradient descent iterations interleaved among the local parameter optimization iterations”).

Regarding claim 7, the rejection of claim 1 is incorporated and Janus further discloses wherein the prescribed problem and the new problem include a problem which at least classifies, produces, or reduces error in evaluating at least one of image data, series data, and text data (Column 10, Lines 34-39; “Various embodiments of methods and apparatus for implementing distributed optimization algorithms for identifying combinations of local and global parameters to be used for predicting elements of time series, flexible routing of subsets of input data for the training phases of respective machine learning algorithms, and combining samples of prediction results of such algorithms are described” (emphasis added)).

Regarding claim 9, the rejection of claim 1 is incorporated and Janus further discloses processing learning data to be used for the machine learning using multiple preprocessing algorithms including one or more hyper parameters, reduces the value of the first loss function using the multiple algorithms, adjusts the one or more hyper parameters using multiple evaluation algorithms to reduce the value of the first loss function, and performs machine learning by the prescribed learning model using the preprocessed learning data, and computing, for each of the multiple preprocessing algorithms, the first shape information representing the global shape of the first loss function and the performance of the learning model on the basis of machine learning using the preprocessed learning data (Column 30, Lines 45-50; “Forecasting workloads may require a number of other operations in addition to training models and combining results from models using techniques such as those discussed above in various embodiments, such as pre-processing, feature transformations, storage of intermediate results, etc” (emphasis added); and Column 8, Line 66; “raw data pre-processing tools 146”; and Column 16, Lines 9-17; “In one embodiment, in one type of iteration, the loss function indicated in (2) may be (partially) minimized with respect to values for w while keeping v.sub.i fixed. In the second type of iteration, for all i, the loss function indicated in (2) may be minimized with respect to v.sub.i while keeping w fixed. This second type of iteration involving finding optimal; values of local or item-specific parameters may be performed independently and in parallel for individual items in at least some embodiments” (emphasis added)).

Regarding claim 11, the rejection of claims 1 and 9 are incorporated and Janus fails to explicitly disclose but Thornton discloses wherein one or more hypermeters included in the multiple algorithms and one or more hyper parameters included in the multiple preprocessing algorithms are adjustably displayed, and the performance of the learning model is displayed for each of the multiple algorithms and the multiple preprocessing algorithms (Page 853, Table 4; and Figures 2 and 3).

Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Janus, Thornton and Tanaka and Gonzalez and further in view of Farhi et al. (US 20200342345 A1, hereinafter “Farhi”).’

Regarding claim 8, the rejection of claim 1 is incorporated and Janus fails to explicitly disclose but Farhi discloses wherein the multiple algorithms include an algorithm which updates a parameter of the learning model by a quantum gate type or quantum annealing type quantum computer ([0034]; “The predicted classifier 114 is compared with the known classification of the sample state 108, for example using a sample loss function, and the comparison is used to update is the parameters of the quantum gate” (emphasis added)).
Janus, Thornton, Tanaka, Gonzalez, and Farhi are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the quantum gate of Farhi with the device of Janus, Thornton, and Tanaka and Gonzalez to yield the predictable result of wherein the multiple algorithms include an algorithm which updates a parameter of the learning model by a quantum gate type or quantum annealing type quantum computer. The motivation for doing so would be to update is the parameters of the quantum gate (Farhi; [0034]).

Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Janus, Thornton, Tanaka, and Gonzalez and further in view of Li et al. (US 11232369 B1, hereinafter “Li”)

Regarding claim 10, the rejection of claims 1 and 9 are incorporated and Janus fails to explicitly disclose but Li discloses wherein the multiple preprocessing algorithms include an algorithm which classifies the learning data using unsupervised learning and preprocesses the learning data according to the classification (Column 2, Lines 29-33; “In particular embodiments, an unsupervised machine learning algorithm can be used as a pre-processing operation in a multilayer classification system to filter spam content from ham training data or identify spam content” (emphasis added)).
Janus, Thornton, Tanaka, Gonzalez, and Li are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the unsupervised learning of Li with the device of Janus, Thornton, Tanaka, and Gonzalez to yield the predictable result of wherein the multiple preprocessing algorithms include an algorithm which classifies the learning data using unsupervised learning and preprocesses the learning data according to the classification. The motivation for doing so would be to filter spam content from ham training data or identify spam content (Li; Column 2, Lines 31-32). 

Response to Arguments
	
	Applicant’s arguments and amendments, filed on 7/11/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.

Applicant’s arguments and amendments, filed on 7/11/2022, with respect to the 35 USC § 112(b) rejection of original claims 1-13 have been fully considered and are persuasive.  However, as discussed above, the amendments to the independent claims now render the claims indefinite under new grounds because it is unclear as to what it means to perform the step of “training machine learning using at least one of the multiple algorithms”. As such, the 35 USC § 112(b) rejection of amended claims 1-13 is maintained.

Applicant’s arguments and amendments, filed on 7/11/2022, with respect to the 35 USC § 101 rejection of amended claims 1-13 have been fully considered and are not persuasive.

On page 9 of the Remarks, filed on 7/11/2022, Applicant argues that “Applicant amends the claims in a manner believed to overcome the rejection based on the Examiner interview”.  Examiner respectfully disagrees.  The claims as amended are still directed towards mental processes that are practically capable of being performed in the human mind with the assistance of pen and paper and mathematical concepts.  Further, the additional elements of the claims beyond the abstract ideas do not integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas.  The additional elements of the claims beyond the identified abstract ideas are either field of use exceptions or mere instructions to apply the abstract ideas on a computer using generic computing equipment.  Applicant has failed to provide any arguments or evidence from the claim language or specification as to why claims 1-13 are not directed towards abstract ideas and why the additional elements of the claims integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas.  

Applicant has also failed to provide any arguments or amendments as to why claim 13 is not directed towards non-statutory subject matter. 

As such, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 101 STANDS.

Applicant’s arguments and amendments, filed on 7/11/2022, with respect to the 35 USC § 103 rejection of amended claims 1-13 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 12, and 13.  Janus, Thornton, Tanaka, and Gonzalez are now being used to render claims 1, 12, and 13 obvious under 35 USC § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127